 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDMetropolitan Life Insurance Company and CarolynKugel and Insurance Workers InternationalUnion, AFL-CIO, Petitioner. Cases 22-CA-9690 and 22-RC-8051June 17, 1981DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONOn February 9, 1981, Administrative Law JudgeSteven B. Fish issued the attached Decision in thisproceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, MetropolitanLife Insurance Company, Secaucus, New Jersey,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder.IT IS FURTHER ORDERED that the election con-ducted on December 21, 1979, in Case 22-RC-8051be set aside and said case hereby is remanded tothe Regional Director for Region 22 for the pur-pose of conducting a second election at such timeas he deems appropriate.[Direction of Second Election and Excelsior foot-note omitted from publication.]I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for reversing his findings.Because Respondent's asserted lawful reason for the discharge of Caro-lyn Kugel is plainly pretextual, as the Administrative Law. Judge found,Member Jenkins considers his further reliance on Wright Line. a Divisionof Wright Line. Inc., 251 NLRB 1083 (1980), to be unnecessary, though itdoes not invalidate his conclusion.DECISIONSTATEMENT OF THE CASESTEVEN B. FISH, Administrative Law Judge: Theseconsolidated cases were heard before me in Newark,New Jersey, on June 9 and 10, 1980.On November 8, 1979,1 the Insurance Workers Inter-national Union, AFL-CIO, herein called the Union, filedI All dates are in 1979, unless otherwise stated.256 NLRB No. 100a petition in Case 22-RC-8051, seeking to represent cer-tain of the employees of Metropolitan Life InsuranceCompany, herein called Respondent. On November 21, aStipulation for Certification Upon Consent Election wasapproved by the Regional Director for Region 22, pro-viding for an election to be held on December 21, amongRespondent's sales representatives employed at itsHudson District sales office located in Secaucus, NewJersey. The tally of ballots issued on that date, disclosedthat of eleven eligible voters, three cast ballots for theUnion, four against, one void ballot and one challenge.Thus, a majority of valid votes counted were not cast forthe Union. Thereafter, the Union filed timely objectionsto the conduct of the election.On January 8, 1980, Carolyn Kugel, an individual,filed a charge in Case 22-CA-9690, alleging, inter alia,that she was terminated by Respondent because of hermembership and activities on behalf of the Union in vio-lation of Section 8(a)(l) and (3) of the Act.On January 30, 1980, the Regional Director issued aReport on Objections, finding that the objections filed bythe Union raise factual and material issues which maybest be resolved by a hearing. The issues specified by theRegional Director, included allegations that Respondentthreatened employees with discharge, and discharged anemployee because of her activities on behalf of theUnion, interrogated employees concerning their unionsympathies, created the impression of surveillance, madeimplied promises of benefit, and threatened employeeswith reprisals should they support the Union.On February 8, 1980, an order consolidating cases,complaint and notice of hearing was issued. The com-plaint alleges that Respondent violated Section 8(a)(1)and (3) of the Act by discharging and refusing to rein-state Kugel because of her union activities. Additionally,the complaint alleges that Respondent violated Section8(a)(l) of the Act by interrogating its employees con-cerning their union sympathies; creating the impressionamong its employees that their union activities were keptunder surveillance by Respondent; instructing an em-ployee not to sign a union authorization card or other-wise assist the Union; warning its employees that theywould suffer economic or other unspecified reprisals ifthey became or remained members of the Union; and byoffering and promising its employees benefits or im-provements in their terms and conditions of employmentto refrain from becoming or remaining members of theUnion or giving any assistance or support to it.The Union did not make a formal appearance at thehearing, nor did it otherwise participate in the conductof the hearing. Briefs were filed by the General Counseland Respondent and have been duly considered. Basedon the entire record,2and my observation of the demea-nor of the witnesses, I make the following:2 Certain errors in the transcript are hereby noted and corrected METROPOLITAN LIFE INSURANCE COMPANY627FINDINGS OF FACT1. JURISDICTIONRespondent, a New York corporation, is engaged inthe sale and issuance of life and health insurance policiesand related services, with its principal place of businessat One Madison Avenue, New York, New York, hereincalled the Home Office, and a district sales office locatedin Secaucus, New Jersey, herein called the Hudson Dis-trict Office or the District Office. During the past year,Respondent received from policyholders, insurance pre-miums valued in excess of S500,000 of which in excess of$50,000 represented premiums received from policy-holders located outside the State of New Jersey. Re-spondent admits and I find that it is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.Respondent also admits and I so find that the Union isa labor organization within the meaning of Section 2(5)of the Act.As noted, Respondent's Home Office is located inNew York, New York. Respondent also divides its oper-ations into 40 regional offices, further subdivided into720 district offices. The New Jersey Regional Office, lo-cated in Secaucus, New Jersey, has jurisdiction over 19district sales offices, including the Hudson District Officeinvolved in the instant proceeding, also located in Secau-cus, New Jersey.3The regional sales manager, Irving Katz, is in overallcharge of the Region, which encompasses 475 sales per-sons. He is assisted by Louise Walsh, regional supervisorand his chief administrative assistant. The regional officealso employs a regional analyst, and two secretaries.The Hudson District Office is staffed by 10 sales rep-resentatives, 14 sales agents,4an office manager, assistantoffice manager, and 3 clerks, with supervision by JamesLeone, district sales manager, and three sales managers,each of whom supervises a unit of approximately 7 salespersonnel.5After a sales representative successfully per-suades an applicant to purchase insurance from Respond-ent, a written application is submitted to the DistrictOffice for approval and review. After approval by theDistrict Office, the policy is forwarded to the HomeOffice in New York, where it is reviewed by the under-writing department. If the policy is approved, it is issuedand returned to the District Office for presentation to thepolicyholder. During the period of time that the policy isbeing processed by the Home Office, the policy is con-sidered "in the mill."The sales representative then presents the policy to thepolicyholder and collects the first premium. During theperiod of time from the time the policy is approved bythe Home Office until the sales representative collectsthe premium, the policy is considered "on hand." Onces The record does not establish whether the regional and district of-fices, involved herein located in Secaucus, New Jersey, are in the samebuilding.4 Both sales agents and sales representatives solicit and sell life andhealth insurance. Agents, however, have the added responsibility of serv-icing and collecting insurance premiums on policies within their district.6 It is admitted by Respondent that the district sales manager and thesales managers are supervisors within the meaning of the Act.the premium is collected, the policyholder becomes in-sured, and the policy is considered "placed."6The sales representative, however, is not "credited"with the commission earned on such a policy until thetransaction physically appears on a computerized "1960Summary Sheet," which is issued weekly. This sheet isprepared by the Home Office, and it generally takesfrom 1 to 2 weeks from the date the policy is placed forthe policy to appear on the 1960 sheet, and be officiallycredited to the sales representative's account and hiscommission pool.All sales representatives appointed in 1979 were hiredunder the terms of Respondent's 1975 financing plan.Under this plan an employee must fulfill a probationaryrequirement of having $2,100 in commissions creditedduring the first 6 months of employment. This is knownas the validation period. If a sales representative fails toattain the minimum $2,100 in commissions, termination isrequired except for "unusual circumstances"7where thedistrict sales manager and the regional sales managermay approve the employee's continuance for a thirdfiscal period. The plan further provides that once an in-dividual is approved for this type of continuance, hemust obtain $3,150 in commissions by the end of thethird fiscal period.8If this requirement is not met, theplan states that "termination is mandatory; there are noexceptions."Respondent's financing plan also provides as follows:II. B. 3 Sales Representatives who do not meet pro-duction requirements because of errors or delays incommission crediting-there are times when an in-dividual does not meet the probationary require-ment at the end of the second fiscal period or thereinstatement requirement by the end of the thirdfiscal period because of an error or delay in thecrediting of commissions. It is extremely importantthat you report such a problem immediately so thatthe necessary correction can be made quickly. Thelonger it takes to report an error or delay and ar-range for a correction, the longer the individual'scompensation will be adversely affected and thehigher the risk of the individual's terminating beforea correction is made."Respondent's procedures with respect to such termina-tions are generally initiated by the Home Office notifyingthe regional office, 2 weeks prior to the end of his proba-tionary period, that said individual will not meet his$2,100 commission requirement. The regional office thencontacts the District Office to ascertain whether there6 If the policyholder had submitted 10 percent of the annual premiumat the time the application was completed, the policy "places" when ap-proved by the Home Office. Thus, there is no intervening "on hand"period in such circumstances."Unusual circumstances" is not defined in the financing plan.8 Although not specifically defined in the plan, it is clear that the fiscalperiod encompasses 13 weeksg Although both Katz and Walsh testified at length with respect to themeaning of the term "delay in commission crediting," to be discussedmore fully infru, it is undisputed that this term is not defined in any docu-ment of Respondent, and that they had never been involved in a situationwhich encompassed this type of delay 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDare any extenuating circumstances, warranting retentionof the salesperson. A recommendation is then made inwriting by the district sales manager to the regionaloffice, recommending retention (if he believes such reten-tion is justified), setting forth the extenuating circum-stances, which in his judgment warrants the individual'scontinuation of employment. These recommendations aregenerally followed by the regional office. Those individ-uals who are retained for the third quarter must executeform 35-0, which sets forth inter alia, that the failure toobtain $3,150 in net production credits' by the end ofthe third fiscal period will result in termination.Two to three weeks before the end of the third fiscalperiod, again the Home Office will notify the regionaloffice about a potential failure to obtain $3,150, and againthe regional office will ascertain from the District Officewhether there are any extenuating circumstances whichmight affect the employee's validation. If there are nonethe sales representative will be terminated.Respondent's normal practice in the case of termina-tions for failure to meet validation requirements is togive employees 2 weeks' notice of their discharge, exceptin unusual circumstances in which a district sales man-ager may feel that a particular sales representative wouldbe a disruptive or negative influence. The record dis-closes that the only two employees discharged from theHudson District by Respondent for failure to validatesince January 1978, were given 2 weeks' notice of theirdischarge. As noted above, Respondent employs two types ofsales employees, representatives and agents. Respondent'ssales agents employed in its New Jersey District officeshave been represented by the Union since 1971. A con-tract is in existence between the parties pertaining tothese employees, running from November 3, 1978, toMarch 31, 1981. Sales representatives employed by Re-spondent at the Hudson District have never been repre-sented by a labor organization.In Case 22-RC-7682, a petition was filed by the Unionon October 13, 1978. Pursuant thereto, an election washeld on November 17, 1978, involving all sales repre-sentatives at Respondent's Hudson District office in Se-caucus. The record does not reflect the results of theelection, but since it is admitted that the sales representa-tives are not and have not been represented by a Union,it is assumed that the Union was unsuccessful in thatelection.During the months of January through June 1979,Leone held weekly meetings with his sales managers,Vincent Rappa, Bill Sweeney, Gene Parsons, and JohnGil. On frequent occasions during these meetings the10 Net production credits are synonymous with credited commissions.i" Employee Paul Geberbaum was hired on June 27. 1977, failed tovalidate within the first 6 months of employment and was notified byletter dated December 23, 1977, that he was being discharged effectiveJanuary 6, 1978. Bernard Bateman was hired on May 8, 1978, and wasnotified by letter dated December 14, 1978, that he was being terminatedeffective December 28, 1978. The record also revealed that a recommen-dation to retain Bateman was submitted by the district sales manager andthat Bateman was offered an extention of his validation into his thirdfiscal period, but that he refused to sign Respondent's memo form 35-0.Therefore he was terminated, and he as well as Geberbaum worked the 2weeks preceding the effective dates of their termination.subject of the Union would arise. Leone at various timesduring this period, stated that it was his objective toeliminate the union people and have the office made upentirely of sales representatives. Leone expressed a fearthat the Union would take over the office and upset thebalance between union and nonunion employees. Headded that the agents (employees represented by theUnion) were second rate sales people and were "dead-wood." On many occasions he mentioned that he feltthat there was a personal vendetta between the Unionand the district office. In this connection, while discuss-ing a pending union grievance, Leone on one occasionventured the comment that they might find the body ofFiore Paluscio floating in the river. 2 At another meet-ing Leone informed Rappa that Marty Milstein, anotherunion representative, was a nice fellow and a gentleman,but could not be trusted because he was part of theUnion. '3Carolyn Kugel was hired as a sales representative inRespondent's Hudson District Office on February 5,1979. She was supervised by Sales Managers Rappa andGil during the course of her employment with Respond-ent. She was frequently complimented by these supervi-sors, as well as by Leone throughout her employment, ashaving great ability as a successful sales representative.She was also referred to by Leone as a "superstar," andtold by Gil that she might be eligible for leaders confer-ence. 1 4Her second fiscal period ended on August 3.15 She didnot meet the $2,100 first-year commission requirement atthat time. Acting District Sales Manager Eugene Parsonsand Leone discussed whether or not to recommendKugel's retention. 16 Gil had previously recommendedher retention and Leone and Parsons concurred. Accord-ingly, Leone instructed Parsons to prepare a letter toKatz recommending that Kugel be continued as a sales12 Paluscio is a union representative as well as a sales agent employedby Respondent.13 The above findings are based on the credited testimony of formerSales Manager Rappa. Based on comparative demeanor considerations, Ifind his testimony to be more believable than the testimony of Leone andGil that these remarks of Leone were not made. I also rely on my assess-ment of the inherent improbability of the testimony of Respondent's wit-nesses that neither the Union's possible representation of the sales repre-sentatives, nor the various elections held involving the Union, nor anypending grievances were ever discussed at any management meetings byLeone. Both Leone and Gil did admit, however, that Leone did discuss aplan decided on by Respondent to phase out all sales agents when theunion contract expires in 1981, and shift them to sales representative posi-tions. According to Gil, he received a letter from Respondent's vicepresident stating that this action would result in the Union being disband-ed.14 Leaders conference is an award given to employees who achieve acertain level of productivity5 Gil testified that her normal 26-week fiscal period was extended to Iweek, due to her being out of work fr 3 weeks on disability during thisperiod of time. It should be noted that the 1975 financing plan makes noprovision for extending the validation period because of an employeebeing out of work for any period of timei5 Leone was on disability from June 10 to December 10, duringwhich time Sales Manager Parsons served as acting district sales man-ager. During this period of time, Leone kept apprised of activities in thedistrict by phone. From October to December Leone visited the officepersonally on several occasions and conducted a couple of sales meetingswith employees. METROPOLITAN LIFE INSURANCE COMPANY629representative. The letter, dated August 17, recommend-ed continuance of Kugel for the following reasons:Her inventory reads as follows:PlacedPlaced not CreditedOn HandMillTotal$1,86311001,522$3,496In addition Mrs. Kugel also had a Ten Day FreeLook reversal for $2800. which would have morethan validated her. She is a consistent and hardworking individual with great potential.Katz testified that based on this recommendation, hedecided to grant the request to retain Kugel. On thebottom of the letter sent by Parsons, handwritten com-ments dated August 21, 1979, state, "issue Form 35-0 forcontinuance into 3rd fiscal period." The signature ap-pears to read B. Dobbs. 17Pursuant thereto Kugel was notified by Parsons of hercontinuance, and she was given form 35-0 to executewhich she did on August 28, 1979. The form stated thatshe has failed to meet her production requirements, andthat she was being continued as a sales representativewith the understanding that failure to attain the net pro-duction requirement by the end of the third fiscal periodwill result in her termination from company service.Sometime during the first week of October, Kugel wasapproached in the coffeeroom at Respondent's HudsonDistrict Office by Fiore Paluscio, noted as an official ofthe Union, as well as an insurance agent employed byRespondent. Paluscio gave her an authorization card inan envelope and asked her if she would sign it. She re-plied that she would consider it.On October 10, at noon, Kugel informed Gil that shewas going out to lunch and would be back in an hour.Gil asked her with whom, and she replied that shewould be having lunch with "Fiore and some of theboys." Gil then said to her, "Don't sign anything, don'tsign a union card. Don't give them anything." At thatpoint, Gil asked Leone to come into his office and closedthe door, with Kugel still in the room. Gil said to Leone,"Do you know who she's going out to lunch with?"Leone replied, "No, who?" Gil then informed Leonethat she was going with "Fiore and some of the boys."Leone then asked, "What do you want to go out tolunch with them for?" Kugel replied that it was a previ-ous engagement. Leone then asked her to see them whenshe returned, and let them know what was said.Kugel then left the office and followed Paluscio in hercar to a restaurant. In the parking lot of the restaurantshe gave Paluscio her card, signed and dated October 10.Kugel returned to the office at 1:15 p.m. Gil called herinto his office and asked her to close the door. He askedher, "Did you sign?" She said, "No, I did not sign." Gilthen asked if they asked her to sign and she replied yes,but that she told them that she was not going to sign. Gilthen proceeded to tell her how the Union had ruinedHudson District, and how they were all a bunch of passeI? Bill Dobbs is Walsh's assistant.insurance men and that they had done nothing good forHudson District. She again repeated that she did not signa card. He replied that he would be able to find outwhether or not she had signed a card and that he hopedthat she was telling the truth. At that point Kugel leftthe office.The next morning Gil called her into his office andclosed the door. He said to her that he knew that shehad signed a card. She repeated that she did not. He toldher that his sources were reliable and that this was herlast and final chance. He added that he would get to seethe card and that if she did not tell him here and now,that she "would never write another stick of business"and that he would bury her. Kugel then left the office.About an hour later, Leone asked her to come into hisoffice. Kugel followed him into his office and he closedthe drapes and the door. He said to her, "I thought youweren't going to sign." Kugel answered that she did notsign anything. Leone responded, "Well, we have infor-mation to the contrary." She asked what his informationwas, and he informed her that Marlin Rowland had seenher hand a card to Paluscio.LsKugei explained to Leonethat what she (Rowland) had seen her (Kugel) give Pa-luscio was a piece of paper with her home phone numberon it. Leone asked her a few more times if she hadsigned and she said no. Leone then asked her who was atthe luncheon and what was said by each one of thepeople present. She proceeded to inform Leone of whatwas said by each of the agents, and he asked her toplease let him know if she was approached again.'9Sometime in mid-October, Leone had a sales meetingat the office with Sales Representatives Kugel, JosephTomasetti, Dennis Kirk, and Gil. During the course ofthis meeting, Leone told Kugel that she would be thenext superstar; that Tomasetti, Kirk, and Kugel all had a'" Rowland, a sales representative, testified credibly, without contra-diction, that sometime in October in the course of a conversation withSales Manager Parsons. she told him that she had seen what appeared tobe Kugel signing a union card. She added that she believed it was goingto be a close fight, that it seemed that there were other sales representa-tives lining up on the union side Parsons made no comments to her per-taining to these matters.i9 The above findings concerning Kugel's conversations with Gil andLeone are based on the forthright and candid testimony of Kugel. Giland Leone denied making any of the comments attributed to them byKugel, and testified that Kugel in fact approached them and volunteeredthe information that she was going to lunch with Paluscio; that shewanted to find out what he had to say; and that she offered to be "liai-son" between Respondent and the Union. and to inform Respondent ofwhat the Union had to say In addition to demeanor considerations, I findKugel's testimony to be more believable than that of Gil and Leone, for anumber of other reasons. Significantly, the prehearing affidavits of bothLeone and Gil contain no reference to Kugel's alleged offer to be a liai-son between Respondent and the Union or to inform Respondent of whatthe Union had to say. Additionally, Gil's testimony on direct examinationalso failed to mention Kugel's alleged offer in this regard. Finally, I alsorely on Rowland's undenied testimony that she told Sales Manager Par-sons that she had seen Kugel sign what appeared to be a union card. Thistends to support Kugel's testimony that Leone informed her of Row-land's report to Respondent concerning her union activities Accordingly,based on the above, I credit Kugel as to these conversations as well as inother areas where her testimony differs from that of Gil or Leone, as out-lined below 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDchance to make leaders conference; and that he consid-ered them the best staff in the office.20The last day of Kugel's third fiscal period was Octo-ber 29, but she did not have $3,150 in commissions cred-ited on this date. Gil received her 1960 summary whichcovers this period of time, in early November, and it re-vealed that she had $2,799.48 in credited commissions.Gil informed Kugel at that time that she had not ob-tained the $3,150. Kugel asked what could she do. Giltestified that he then said he would try to expedite someof her cases which were in process. He called the under-writing department and tried to expedite processing someof these cases. He said nothing to Kugel at this timeabout her being terminated or even the possibility ofsuch action. Gil testified that he assumed that Kugelwould be able to validate by virtue of the cases that shehad in process, and that Respondent would be able toretain her in view of same. Parsons, the acting sales man-ager, asked Gil if Kugel had reached her $3,150, and hetold him that she had not. Parsons said nothing to Gilabout the possibility of Kugel being discharged, and Gildid not ask him. Gil testified that he did not check the1975 financing plan to see if it was necessary to dis-charge Kugel. He further testified that he had never ex-perienced a situation similar to Kugel's, and that al-though he had attended training seminars for sales man-agers, for 9 weeks, the subject of the validation require-ment and its application beyond the third period nevercame up.Sometime later in November, Gil met with Kugel anddiscussed her obtaining her training allowance. At thistime he told her that she needed $900 in commissions torequalify for training allowance.2' Again Gil said noth-ing to Kugel about the possibility of her being terminat-ed, and in fact suggested to her that she might becomeeligible for leaders conference, if a couple of her currentcases resulted in final acceptance.As noted, Leone testified that he was confident thatKugel would validate when he reviewed her inventory,and he further testified that he made no subsequent effortto inquire whether or not she had done so.Sometime in late November, a sales meeting was heldin the Hudson District Office. Present were Kugel, To-masetti, Kirk, and Gil. During the course of the salesmeeting, Gil stated that he was not going to have anybetrayers on his staff, and that he was tired of all thetime being wasted on the Union. He added that no oneon his staff would vote for the Union.2220 Leone testified that at that time, a couple of weeks before Kugel'svalidation period was to expire, he reviewed her inventory and it seemedto him that she would have no problem in validating or reaching the$3,150 figure as scheduled.2) To receive a training allowance in addition to obtaining 3,150 incommissions, it is also necessary to achieve $1,000 in a sales representa-tive's moving average account.2Z Based on the essentially mutually corroborative testimony of Kugeland Tomasetti, which I credit over the denials of Gil. As explicatedabove, I have credited Kugel where her testimony conflicts with the tes-timony of Gil. In addition I found Tomasetti to be a believable witness,and I credit his testimony with respect to this conversation as well asother conversations set forth below, as against the denials of Gil.As noted above, the Union filed its petition on No-vember 9, and an election was conducted on December21.23During the first week of December, Gil and Kugelhad lunch together. Gil told Kugel that he knew thatDennis Kirk was the instigator among the representativesand that he now knew that Kirk was not going to votefor the Union, because he, Gil had saved Kirk's neckwith some business in the office. Gil added that Kirk'sjob was at stake and that not only would Kirk not votefor the Union, but no one on his staff would vote for theUnion. During this conversation Gil also stated that hesaw no reason why Kugel would not make leaders con-ference and that she was a good insurance salesperson.Around the same time, Kugel in Gil's office againasked Gil how much she would need at that time to getback her training allowance. Gil told her the figure wasstill $900, and added that she was going according toschedule and he felt that she would make it. Gil addedthat only he and Leone would help her and that no oneelse, especially the Union could assist her. Gil assuredKugel that she would make it if she stuck with him andnot with them.Sometime during the first week in December, Toma-setti was called into Gil's office. Gil asked him if he hadsigned a card and Tomasetti replied that he had not. Gilasked Tomasetti who signed cards and who was going tovote for the Union. Tomasetti replied that Kirk, Kugel,and Max Ugarte had signed union cards, and these em-ployees plus employees Armando Mirante and John Kur-itis would be voting for the Union. Gil answered thatTomasetti was close.Approximately 2 weeks before the election, Tomasettiwas again called into Gil's office. Gil asked Tomasetti ifhe was loyal to him, and Tomasetti asked what Gilmeant. Gil asked what Tomasetti would do if he wasasked to vote for the Union. Tomasetti asked what didbeing loyal to Gil have to do with voting for the Union.Gil replied that he had a lot of support in the district andamongst union representatives. He added he would beable to make certain moves and become district managerand would take Tomasetti under his wing and make himsales manager. Tomasetti responded that he would voteyes if it would make Gil happy. Gil then told Tomasettito vote no until further notice. They had no further con-versations with respect to this subject.Tomasetti also discussed the Union with Leone duringa conversation about Tomasetti's chances of making lead-ers conference. Leone asked Tomasetti if he had his sup-port with respect to the union election. Tomasetti repliedyes, he had his support, and not to worry about it.During this same conversation Leone stated that the in-surance agents were a waste of time, and were onlytaking up space.2423 On November 21, a stipulation for certification was approved by theRegional Director providing for such election.24 Based on the credited testimony of Tomasetti. In addition to com-parative demeanor considerations, I also rely on my findings set forthabove, that Leone made similar statements about sales agents at salesmeetings, in crediting Tomasetti's testimony over Leone's denials. METROPOLITAN LIFE INSURANCE COMPANY631Armando Mirante was called into Parsons' office inearly December and was asked to submit his resignationimmediately, as another employee was going to takeover his accounts.25After this conversation, another em-ployee told Mirante that he felt that Respondent wastrying to get him to resign before the union election.Thereupon, Mirante confronted Parsons and asked him ifRespondent was trying to get him out due to the elec-tion. Parsons assured him that this was not the case.In the second week of December, Leone called Mir-ante into his office and asked what had happened be-tween him and Parsons. Mirante replied that he thoughtthat Parsons' request for his resignation was because ofthe pending election. Leone told him that there was notruth in that, and added that if he wanted to stay untilthe end of the year he could do so. During the course ofthis conversation, Leone asked Mirante if it would reallybe fair for him to vote in the election, since he was goingto leave Respondent a week or two later. Mirante afterthinking about it said that he was going to remain neutralin the election.26In fact, Mirante did not vote in theelection conducted on December 21.27On Friday, December 7, Kugel and Gil reviewed anddiscussed her 1960 summary sheet, dated November 28.Kugel commented to Gil that there were five cases thatshe had written and deposited moneys on 10 days beforethat should have been credited to her account.28Gil re-sponded that he would make some calls and find out ifhe could expedite some of this business. Nothing wassaid to Kugel at this time by Gil about her being termi-nated.On December 14, Leone asked Kugel to come into hisoffice. He notified her that Katz had ordered him to ter-minate her immediately for failure to validate. Kugelnoted that at that time, she had $977 in commissionsplaced but not credited to her account and asked wheth-er this had been considered. Leone replied that there wasnothing he could do and that she was terminated. Kugelasked if he could make some calls to verify that the pre-miums had placed on the policies that she had men-tioned. Leone replied that he could not do that. Kugeladded that she also had two large cases of $100,000 and$200,000 where the policies were written and were pend-ing medical examinations, and she needed a few days toconsolidate her case. Leone repeated that there was26 Mirante had previously notified Respondent that he intended toresign to go into another business. Leone, in October, told Mirante thathe could stay until the end of the year or until the business was ready.whichever came first.26 Mirante testified that until Leone brought it up, he never considerednot voting in the election.27 The above findings are based on the candid testimony of Mirante,which I credit. Leone recalls the conversation, but testified that the dis-cussion was initiated by Mirante and that he (Mirante) brought up thesubject of the election and told Leone that he did not think it was fair forhim to vote, and solicited Leone's opinion Leone contends that he re-plied that he could not comment and it was entirely up to Mirante. Ifound Mirante to be a more impressive witness than Leone, based on de-meanor, as well as the factors discussed above with respect to my reasonsfor discrediting Leone where his testimony conflicted with the creditedtestimony of other witnesses.2S These five cases, if they had appeared on her summary would havegiven her $550 in commissions, which would have brought her accountto in excess of $3,150 in commissions for the year.nothing he could do and that she was to wait for her ter-mination letter.Leone also told her that he felt bad about having toterminate her and that he had made every effort to try toretain her employment. He also offered to give her a ref-erence.While waiting for her termination letter, Gil called herinto his office. He told her that he did not know what tosay and that nothing like this ever happened to himbefore. He added that he never had a sales representativeterminated with a $100,000 case in the mill. She asked ifthere was anything he could do, and he replied that hecould do nothing.At 4 p.m. Kugel was given her termination letter,dated December 14. The letter, signed by Leone, statesthat since she has not met her production requirements,she is hereby terminated effective December 14. She wastold by Leone not to return to the office.As noted above, Respondent's normal practice is togive an employee 2 weeks' notice of their discharge forfailure to meet production requirements. It is admitted byLeone that Respondent prefers that employees give 2weeks' notice of their intention to resign and that it isimportant for Respondent to have pending business com-pleted before a sales representative leaves.Respondent's position with respect to Kugel's dis-charge as testified to by Katz and Walsh, is that Kugelwas terminated solely for failure to meet her productionrequirements. Walsh testified that she was out on disabil-ity from September 28 to early December 1979. Sheadded that Kugel should have been terminated on Octo-ber 29, when her third fiscal period expired without herhaving met her $3,150 commission requirements. Howev-er, she claims that she was out on disability on October29 and that no one in her office noticed Kugel's failureto validate.When Walsh resumed work on December 3, she testi-fied that she received a correspondence from the HomeOffice. The correspondence consisted of a letter fromR.W. Weber, assistant vice president, stating that Kugelat the end of her third fiscal period attained $2,799.48 netproduction credits, and therefore failed to meet her rein-statement requirement of $3,150 credits. The letter addedthat according to our records, as of November 7, Kugelwas still employed, and concludes by asking, "pleaseinform us what action will be taken regarding this situa-tion." Attached to this letter was a termination form,signed by a clerical employee, asking to advise termina-tion date for Kugel, "per attached memo from Asst. V.P.Weber."Upon receipt of these documents Walsh contactedLeone to discuss Kugel's situation. She notified Leonethat Kugel had not validated and would have to be ter-minated. Leone asked if there was anything that could bedone. Walsh asked if there were any extenuating circum-stances in Kugel's case. Walsh did not state nor didLeone ask what would constitute "extenuating circum-stances." Leone advised Walsh that at that time she hadcommissions placed but not credited, which would bringher in excess of $3,150, which would be disclosed on the 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDnext 1960 summary sheet.29Walsh asked whether any ofthe business could be set back to the third fiscal period,because of some unusual delay. Leone replied that hewould find out. Leone also reminded Walsh of the factthat he felt Kugel had validated during the second fiscalperiod. Walsh said that Leone was wrong since duringthis period a policyholder exercised a 10-day free lookand had canceled a policy, thereby depriving her ofreaching her $2,100 credits. Walsh told Leone to put allthese matters which he believed to be extenuating cir-cumstances into a letter and send it to Katz.30Leone sent a letter to Katz, dated December 6, read-ing as follows:RE: Carolyn Kugel-ValidationDear Mr. Katz:We have an unusual situation and I hope that youcan approve Mrs. Kugel continuing as a sales repre-sentative.Her official record at the time of the expiration ofher validation period was below the amount re-quired. However, she was validated on June 18,1979 when a case was placed for $2,799.72 F.Y.C.but because of an omission on the application of anincident that had transpired in the past the insured'sattorney returned the policy to our office with a re-quest for a return of prem.The sales manager at the time went to see the in-sured but was refused any time to conserve as theinsured and his attorney felt that the ommission [sic]was done purposely. The sales manager at the timeof the writing, Mr. Vincent Rappa, who completedthe application is no longer in our employ.This hurt her as well and since then we have beentrying to help her as much as we can. I feel thatwith a little patience we can help her to be success-ful. Her present inventory is as follows.Upon receiving this letter Walsh went to speak toKatz. She informed Katz that Respondent's proceduresprovide that Kugel should have been terminated at theend of her third fiscal period (Oct. 29), unless there wereextenuating circumstances. They discussed Leone's letterand concluded that there was no extenuating circum-stances present justifying retention. Accordingly, termi-nation was decided on.31Katz and Walsh testified that the only extenuating cir-cumstance which would justify an extension is an unusu-al clerical delay in processing the policy.32It is undis-puted however that neither Katz nor Walsh had everdealt with such a situation before, and that no documentof Respondent defines extenuating circumstances, or anyexamples of same. It is also admitted by Walsh and Katzthat no document of Respondent indicates whether com-missions placed but not credited can be considered inevaluating whether extenuating circumstances are pres-ent. Yet they both categorically insist that these commis-sions can only be considered as extenuating circum-stances for the purposes of extending the second but notthe third fiscal period.33Katz testified further that he conferred with legalcounsel in view of Respondent's alleged error in permit-ting Kugel to remain well into her fourth period. He fur-ther contends that if she had validated as of the date ofhis consideration of the matter, he would not have termi-nated her and would have consulted his superiors to seeif an exception could be made. Based on his discussionwith counsel, he decided to reaffirm his decision to ter-minate her and ordered her terminated immediately with-out any notice.34The reason for deviating from Re-spondent's normal procedure of giving 2 weeks' notice,was according to Katz, because so much time hadelapsed since her third period had expired, and this wasan unusual situation of Kugel having been permitted towork well into the fourth quarter. He added that therewas no chance to reverse the decision, so he felt it wasbetter to "do it as swiftly as possible."111. ANALYSISA. 8(a)(1) AllegationsRespondent committed unlawful coercive interroga-tions in violation of Section 8(a)(1) of the Act, by Giland Leone asking Kugel if she signed cards for theUnion, if the Union asked her to sign such cards, and31 I again discredit the testimony of Katz and Walsh insofar as theyclaim that Walsh told him that Kugel was a company vote in the elec-tion. I rely on the reasons set forth in the preceding footnote, as well asthe fact that Katz' pre-hearing affidavit makes no mention of this signifi-cant matter.32 In this connection it is noted that neither Leone, Katz, nor Walshmade any effort to contact the Home Office to see if there were any "un-usual" clerical delays in connection with the processing of any of Kugel'spolicies.a3 Katz conceded that "not a heck of a lot" of commissions placed bya sales representative are not eventually credited, and that crediting ispurely a clerical matter. Notwithstanding the fact that the financing plandoes not state that all commissions must be officially placed to be consid-ered, Katz insisted that he had no discretion in this matter, and that evenif Kugel had placed $1 million in commissions, if they had not been offi-cially credited to her account, she would still have been terminated.34 Kugel was given 2 weeks' pay in lieu of notice.PlacedPlaced Not CreditedOn HandMillTotal$2,7246824471,488$5,341I would appreciate any help that you can give us. Iwas on disability at the time of the unfortunate inci-dent and perhaps if I had been here I could haveaverted the cancellation.2~ In fact the 1960 summary sheet. covering the week of December 3to 10, which according to Gil was received in Respondent's district officeon December 17, revealed credited commissions of $3,291.06.30 The above is based on a composite of the testimony of Walsh andLeone. I reject and discredit their further testimony that Leone toldWalsh that in his view another extenuating circumstance would be thathe felt that Kugel was a sure vote for Respondent in the upcoming elec-tion. I find that Leone could not have made such a statement in view ofmy findings above, that by this time, Respondent was aware that Kugelintended to vote for the Union. In addition, Leone failed to include in hispre-hearing affidavit this alleged comment. Finally, in his memo to Katz,to be discussed nfra, wherein he outlines what he viewed as extenuatingcircumstances justifying Kugel's retention, no mention is made of his al-leged opinion that she would vote for Respondent. METROPOLITAN LIFE INSURANCE COMPANY633who attended the union meeting and what was saidthere. In addition, Gil's questioning of Tomasetti wheth-er he signed a card and Leone asking Tomasetti if he(Leone) could count on Tomasetti's support in the pend-ing election, also constitute unlawful interrogations.It is also my conclusion that Leone's asking Mirante ifit would be really fair for him to vote in the election, inview of the fact that he intended to leave shortly, is alsoviolative of the Act. Such a question, coming a weekbefore the election, to an employee known by Respond-ent to be a union supporter,35in the context of Leonepermitting Mirante to remain employed by Respondentuntil the end of the year, contrary to Parsons' previousinstructions, coerced Mirante in the exercise of his Sec-tion 7 rights.36The statements made by Gil and Leone to Kugel thatRespondent would be able to find out whether shesigned a card, that they knew and/or had informationthat she did sign a card, and that they knew that employ-ee Kirk had instigated the Union, would reasonably leademployees to believe that their union activities had beenplaced under surveillance by Respondent in violation ofSection 8(a)(l) of the Act.37I have found that after Tomasetti informed Gil who hebelieved had signed cards and was going to vote for theUnion, Gil made the comment that Tomasetti was closein his opinions on these matters. I find that this remarkby Gil would also reasonably lead Tomasetti to believethat Respondent had placed the union activities of itsemployees under surveillance, in violation of the Act.Additionally, I have found that Leone suggested toKugel that she report back to him on the conversationsat her luncheon meeting with the union officials, and thenext day asked her about what transpired at such lun-cheon, and Kugel informed him of exactly what was saidby each agent. By this conduct of Leone, Respondenthas actually engaged in surveillance of the union activi-ties of its employees. B.L.K. Steel, Inc., 245 NLRB 1347(1979).I have also found above that both Gil and Leone onOctober 10 told Kugel not to sign a card for the Union.An employer is free to noncoercively convince his em-ployees that it was against their interest to execute au-thorization cards, but cannot order them to refrain fromdoing so.38It is clear that in the instant matter Respond-ent was ordering and instructing Kugel not to executeauthorization cards. Accordingly, I find that by this con-duct it has violated Section 8(a)(1) of the Act.39I also find that Respondent violated Section 8(a)(1) ofthe Act by Gil's comments to Kugel in October, that ifshe did not tell him whether she signed a card, shewould never write another stick of business and hewould bury her. Similarly, by Gil's remarks to Kugel in35 It is noted that Tomasetti informed Gil that he felt that Mirante wasgoing to vote for the Union, and Gil replied that Tomasetti was prettyclose.s6 Airoo Painting Corporation, 238 NLRB 366 (1978).37 International Medication Systems. Ltd. 244 NLRB 861 (1979)1 W H.Scott d/b/a Scotrr's Wood Products, 242 NLRB 1193 (1979).as Airporter Inn Hotel, 215 NLRB 824 (1974).a9 Pilgrim Life Insurance Company, 249 NLRB 1228 (1980); Trojan Bat-tery Company. 207 NLRB 425 (1973); Robert Meyer 1Hotel Company, Inc.,d/b/a Robert Meyer Hotel, 154 NLRB 521 (1965)December, that he had saved the job of Kirk, a knownunion supporter, and that Kirk's job was at stake andthat he (Kirk) would therefore not vote for the Union,nor would anyone else on his staff, Respondent hasthreatened discharge of employees who vote for theUnion in violation of Section 8(a)(l) of the Act.I have also found that Gil, in December, in the courseof a discussion with Kugel about Kugel regaining hertraining allowance, told her that only he and Leonecould help her, and that no one else especially the Unioncould assist her. Gil assured Kugel that she would makeit if she stuck with him, not with them. These commentsconstitute an unlawful promise of benefits to induceKugel to withdraw her support from the Union, in viola-tion of the Act, and I so find.I am of the opinion that Gil's December conversationwith Tomasetti, on balance, should also be considered anunlawful promise of benefit in violation of the Act. Al-though his remarks are somewhat confusing, in that hebegan the discussion by asking Tomasetti if he was loyalto Gil and if he would be willing to vote for the Union,and then went on to promise to Tomasetti a promotionto sales manager, after Tomasetti agreed to do so. How-ever, Gil then told Tomasetti to vote no until furthernotice, and never got back to him on this subject. Thus itis clear that Gil, by promising him a promotion, was at-tempting to insure that Tomasetti demonstrate completeloyalty to him by agreeing to vote whichever way Gilbelieves to be appropriate. Since Gil's last admonition toTomasetti was to vote no until further notice, I find thatRespondent by Gil's conduct has unlawfully promisedTomasetti a promotion to induce him to vote against theUnion in violation of the Act.Finally, I find that by Gil's statements to employeesthat he wanted no betrayers on his staff and that he wastired of time being wasted on the Union, Respondent hasconveyed a message to employees that it equated unionactivity, a protected statutory right, with employees' dis-loyalty. This tends to interfere with, restrain, and coerceemployees in the exercise of their Section 7 rights in vio-lation of Section 8(a)(1) of the Act.40B. The Termination of KugelAs I have found above, Respondent engaged in an ex-tensive campaign, from October 10 to mid-December, ofunlawful intimidation directed towards dissuading its em-ployees from supporting the Union and more particularlyfrom voting for the Union in the December 21 election.The evidence discloses that Kugel was a significanttarget of Respondent's campaign of such unfair laborpractices. Thus, when Respondent became aware on Oc-tober 10 that Kugel, intending to go to lunch with offi-cials of the Union, they attempted to dissuade her fromgoing, and when that was unsuccessful, unlawfully or-dered and instructed her not to sign cards and to reportback to Respondent on what was said at the lunch. Afterthe meeting, she was coercively interrogated by Gilabout her signing a card and given the impression that41 International nion of Operating Engincri. Local 12. .41 CIO. 237NLRB 1556 (1978); Wilker Bros. Co. Inc, 236 NLRB 1371 1978), OscarEnterprises. Inc. OMCO, Inc.. Halin Prducts, Co., 214 NLRB 823 (1974) 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDher union activities were under surveillance, by Gil'sstatement that he would be able to find out if she wastelling the truth about not signing a card. The next dayGil again created the impression that her activities wereunder surveillance and threatened that she would neverwrite any more business and that he would bury her, inan attempt to dissuade her from supporting the Union.That same day Leone stated that he knew Kugel hadsigned a card, thereby again creating the impression thather union activities were under surveillance by Respond-ent, and then interrogated her about whether she signeda card. After she denied signing a card, Leone repeatedhis request made earlier to her, that she relate to him theconversations at her luncheon with union officials. Kugelthen complied with Leone's request. By this conduct asnoted above, Respondent has engaged in surveillance ofunion activities of its employees.Subsequently, Gil unlawfully informed Kugel andother employees that he wanted no betrayers on his staffand equated union activity with disloyalty to Respond-ent. Later on in early December, Kugel was told by Gilthat Kirk's job was safe because he was not going tovote for the Union, thereby constituting a threat of dis-charge in violation of the Act. Additionally, Gil, in dis-cussing regaining her training allowance, inferred thatLeone and Gil would make sure that Kugel obtained it,if she stuck with them and not the Union, thereby un-lawfully promising her benefits in violation of Section8(a)(1) of the Act. Thus it is apparent that Respondentengaged in an intensive unlawful effort to persuade itsemployees, particularly Kugel, to withdraw their supportfrom the Union and to vote no in the election scheduledfor December 21. It also appears that while Respondentwas engaging in this conduct, from early October toearly December, they were perfectly willing to tolerateKugel's failure to validate as of October 29 and took noaction to terminate her at that time. In fact, to the con-trary, Respondent's supervisors during this period contin-ued to praise her work, referred to her as a superstar,and discussed with her the possibility of her making lead-ers conference. During this period of time, Kugel hadcontinued to insist that she did not sign a card for theUnion and in fact reported to Leone, pursuant to his re-quest, on her luncheon conversation with the union offi-cials. Thus, it is apparent that as a result of Kugel's state-ments in this regard, as well as Respondent's unlawfulconduct discussed above, Respondent up until early De-cember believed that Kugel intended to vote against theUnion. 4It is also clear that Respondent was always somewhatskeptical of Kugel's denials of her having signed a card,as evidenced by the remarks of Leone and Gil to herabout Respondent having information that she had infact signed. I find that in early December, when Toma-4' It is also noted that Respondent was very much opposed to theUnion's becoming successful in the election and eventually representingthe sales representatives. This is further established by Leone's commentsas found above, made at sales meetings, concerning his opinion of theUnion and the Union's representatives, as well as Respondent's an-nounced decision to phase out the position of sales agents and have allagents become representatives. This action would eventually result ineliminating the Union from representing any of Respondent's employees,unless the Union was successful in the instant or some future election.setti informed Gil that Kugel had in fact signed a unioncard and intended to vote for the Union, this confirmedRespondent's suspicions that Kugel had not been tellingthem the truth about her intentions vis-a-vis the Unionand the election, and that Respondent's unlawful threats,promises, and interrogations had not accomplished theirintended results of persuading Kugel to vote no in theelection.42Gil's response to Tomasetti that he was closein his assessment of the voting intentions of Respondent'semployees, further confirms that Respondent as of thattime perceived Kugel to be a union supporter and aunion vote in the election.Approximately a week later, on December 14, a weekprior to the election, Kugel was terminated by Respond-ent allegedly for her failure to validate on October 29,some 6 weeks before. Additionally, and very significant-ly, Respondent terminated Kugel immediately, withoutaffording her 2 weeks' notice, pursuant to Respondent'snormal procedures.Respondent argues that in view of the fact that Kugelwas terminated after her third quarter had expired, hercase was treated differently than an employee terminatedafter the second quarter, and that past practice concern-ing second quarter terminations should not be consideredin evaluating Respondent's failure to give Kugel 2weeks' notice. I do not agree. Respondent's own wit-nesses testified that generally a terminated employee isgiven 2 weeks' notice, unless there is a feeling by the dis-trict sales manager that the employee would be a disrup-tive or negative influence. In fact, the only two employ-ees terminated for failure to validate in 1978 were given2 weeks' notice. There is no basis in the record for Re-spondent's assertion that terminations for failure to vali-date after the third quarter should or have been treatedany differently with respect to the giving of 2 weeks'notice, than terminations after the second fiscal period.In fact, to the contrary, the record reveals that it is im-portant for Respondent that a sales representative whosolicits the business to try to continue with a case andattempt to complete or wrap up the sale. The record fur-nishes no support for Respondent's assertion that 2weeks' notice to an employee terminated after the secondquarter is given because he could validate during this 2-week period. No testimony was adduced that this is pos-sible, nor that this has been done. In this connection, Re-spondent also argues that the case of employee Batemanshould not be considered as determinative of Respond-ent's prior practice, as he had been offered the opportu-nity to be retained and refused to sign Respondent's form35-0 in order to be able to do so. Respondent argues thattherefore Bateman was given 2 weeks' notice for the ad-ditional reason that he could have changed his mindduring this 2-week period and signed the form and beenretained. However, again the record does not supportRespondent's assertions. No testimony or other evidencewas adduced that Bateman was given the opportunity to42 It is also significant to point out that Respondent by Leone's coer-cive interrogation of Miranlte as to his intentions to vote in the election,had successfully persuaded Mirante, whose support for the Union waswell known to Respondent, to remain neutral and not to vote in saidelection METROPOLITAN LIFE INSURANCE COMPANY635or could have "changed his mind" and signed the formafter a decision had been made to terminate him and hewas given a letter so informing him along with 2 weeks'notice of his discharge. Respondent's further argumentthat there would be no benefit to Respondent or the salesrepresentative by affording Kugel or any employee 2weeks' notice after the third period is without merit. Asnoted, there is an obvious benefit for a sales representa-tive to continue processing a case that he or she hadbeen working on to conclusion. In Kugel's case, in fact,at the time that Kugel was terminated, she had a$100,000 and a $200,000 policy that she was still process-ing, and it would have clearly been beneficial to both herand Respondent to have permitted her to continue towork on these cases, and perhaps succeed in finallyhaving these potential policies "wrapped up."Accordingly, I find that Respondent in the instant caseacted contrary to its past practice of affording 2 weeks'notice to employees terminated for failing to validate andhas established no justification for failing to do so. Theonly logical reason that can be ascertained from therecord for Respondent's failure to give her 2 weeks'notice, was the fact that the election was scheduled for aweek later and that terminating her immediately wouldmake her ineligible to vote.43From the foregoing, I conclude therefore that GeneralCounsel has made a prima facie showing that Kugel'sunion activity and Respondent's belief that she intendedto vote for the union was a motivating factor in Re-spondent's decision to discharge her.44I find further that Respondent has fallen woefullyshort of meeting its burden of showing that it wouldhave taken the same action against Kugel in the absenceof her union activities and its belief that she intended tovote for the Union. See Wright Line, supra.Respondent alleges that it terminated Kugel pursuantto its unequivocal rule that mandates dismissal for anyemployee who fails to attain credited commissions of$3,150 by the end of their third fiscal period. However,as noted, Kugel's third fiscal period expired on October29, and Respondent failed to terminate her until Decem-ber 14. In fact not only did Respondent fail to terminateher on October 29 as allegedly required, but nothing wassaid to her by various supervisors, who were aware ofher not validating, about even the possibility of her beingdischarged. Moreover, as noted, these same supervisorscontinued during this period to praise her work, call hera superstar, and discuss her possibility for leaders confer-ence.Respondent attempts to justify its failure to terminateKugel on October 29, as allegedly mandated, by claimingthat Kugel's failure to validate was not "picked up" byDistrict Sales Manager Leone and Regional SupervisorWalsh who were on disability leave at the time.This purported explanation however has not been sub-stantiated by the evidence of record. It is undisputed that43 It should be noted that the election was perceived by Respondent tobe, and was in fact. very close. In fact if Mirante, who as set forth aoe,was unlawfully persuaded by Leone not to vote, and Kugel, had otedfor the Union and had their ballots counted. the Union would have wonthe election.44 Wright Line, a Division od Wright Line, Inc.. 251 NLRB 1083 (1980)normally the Home Office initially picks up an individ-ual's failure to validate and thereafter notifies the region-al office. In fact the Home Office, in the instant matter,notified the regional office by letter dated December 3 ofher failure to attain $3,150 credits. No evidence was ad-duced by Respondent to explain why the Home Officefailed to issue such a letter in October as allegedly re-quired, and there is no claim of any personnel being un-available at the Home Office.Moreover, the evidence revealed that there were otheremployees in the regional office performing Walsh'sfunctions in her absence. It is noted in this connectionthat Bill Dobbs, who worked under Walsh and who infact signed Kugel's original extension, was available andemployed by Respondent at the time that Kugel's thirdperiod expired. Additionally, Sales Manager Eugene Par-sons was acting in Leone's place as acting district salesmanager. Parsons and Gil were admittedly aware ofKugel's failure to reach her $3,150 in commissions byOctober 29, yet they took no action to terminate her.Leone admitted that, although he was on disability at thetime, he was in constant touch with Parsons during themonths of October through December, and discussedsales and related matters with him. In fact Leone ad-mitted that he had reviewed Kugel's inventory 2 weeksprior to October 29. Thus I infer from the above, andfind contrary to Leone's testimony, that he was fullyaware that Kugel had not validated by the end of herthird fiscal period, and that he too did not initiate anyaction to terminate her. In these circumstances, I findthat the disability of Walsh and Leone is insufficient toexplain Respondent's action in retaining Kugel beyondthe expiration of her third fiscal period, in apparent con-tradiction to its 1975 financing plan.Respondent points to the terms of its 1975 plan whichon its face does seem to mandate termination for employ-ees who do not validate by the end of their third quarter.However, Respondent's own witnesses admit that, not-withstanding the terms of the plan, they did considerwhether there were any "extenuating circumstances"present which might justify Kugel's retention. In thisconnection, it is noted that the correspondence from theHome Office to the regional office in December did notorder Kugel's termination, but merely asked to be in-formed what action will be taken. In addition, the evi-dence revealed that Katz extended Kugel's second fiscalperiod by I week due to her disability of 3 weeks, al-though the financing plan contains no provision permit-ting an extension for such circumstances. Thus it is clearthat, despite the apparent rigid and inflexible language ofthe plan, Respondent's officials are afforded wide discre-tion in applying the terms of the plan, particularly inregard to whether or not to terminate an individual forfailing to reach their production quota.Thus it becomes necessary to evaluate how Respond-ent's officials exercised their discretion in deciding uponwhether or not there existed sufficient "extenuating cir-cumstances" warranting Kugel's retention.Katz and Walsh testified categorically that they couldnot consider the fact that Kugel as of the time of theirconsidering her discharge had placed sufficient amounts 63hDECISIONS OF NATIONAL. LABOR RELATIONS BOARDof commissions which would have validated her in thenext 1960 summary to be issued by the Home Office. Infact this summary which was issued on December 17, 3days after her termination did establish that she in facthad been officially credited with in excess of $3,150 incommissions. Katz admitted that had Kugel been official-ly credited with $3,150 at the time of his consideration ofher discharge, he would not have terminated her, butwould have sought higher counsel, even though she hadnot validated as of October 29. Thus, according to Katz,even though at the time of his consideration of her termi-nation, he was fully aware that the 1960 summary to benext issued by Respondent would show that she hadreached her production quota, and notwithstanding thefact that Katz admitted that "not a heck of a lot" ofcommissions placed are not eventually credited, and thatthe process from placing to crediting is a purely clericalfunction, he felt that he had no choice but to terminateher and not to consider these facts as "extenuating cir-cumstances" warranting her retention. I find this testimo-ny to be incredulous45and contrary to logic, as well ascontrary to reasonable inferences which I draw fromother record evidence.For example, it is noted that the financing plan itselfgives no definition of extenuating circumstances nor doesit give any examples of same. Admittedly, policies placedbut not credited can be considered in evaluating whetherextenuating circumstances are present after the secondfiscal period, and in fact were considered when the deci-sion was made to continue Kugel, although she had notvalidated at that time. No explanation was offered byany of Respondent's witnesses as to why the definition ofextenuating circumstances was or should be any differentafter an employee has completed his or her third fiscalperiod. In fact, Katz and Walsh both admitted that theyhad never dealt with a similar situation in the past andcould point to no prior examples of where Respondenthad acted in a similar fashion in defining extenuating cir-cumstances after the expiration of a sales representative'sthird fiscal period.Additionally, although Katz and Walsh as noted testi-fied unequivocally that it is a clear and well-known com-pany policy that extenuating circumstances do not in-clude placed but not credited commissions, none of Re-spondent's other supervisors were aware of such a rule.Thus, District Sales Manager Leone and Sales ManagerGil all were of the opinion that these factors could beconsidered in evaluating the existence of extenuating cir-cumstances. In this connection, Gil admitted that he un-derwent extensive training by Respondent prior to be-coming sales manager and testified that this subject wasnever presented or discussed during this training. Walsh,on the other hand, testified that all of Respondent's man-agement officials are informed of this policy during theirtraining programs. Walsh and Katz further testified thatthe only example of extenuating circumstances which45 Katz testified that even if Kugel had placed commissions valued inexcess of $1 million at the time, if these policies had not been officiallycredited, again a purely clerical function, he could not consider this as an"extenuating circumstance." I find it difficult to believe that any reason-able businessman would act in such an arbitrary manner, unless there wasdiscriminatory motive involved in such a decision.would justify retention of Kugel would be an unusual orunwarranted clerical delay in the crediting of her com-missions. Notwithstanding the fact that Katz and Walshtestified that they were desirous of doing everythingthey could to retain a well thought of employee, theyadmittedly made no effort to ascertain whether, in fact,there was an "unusual or unwarranted" clerical delay inthe crediting of any of Kugel's commissions. Nor did anyof the other of Respondent's officials such as Leone, Gil,or Parsons, who also purportedly were anxious to retainKugel, make any effort to ascertain whether any clericaldelays at the Home Office, or otherwise, might havecaused the crediting of her commissions to be delayed.Finally, as noted above, Kugel was terminated withoutthe normal 2 weeks' notice, usually afforded to sales rep-resentatives in such situations, and no reasonable explana-tion was offered by Respondent to justify why thisaction was taken.Accordingly, based on the foregoing, I find that Re-spondent has fallen far short of demonstrating that itwould have taken the same action against Kugel in theabsence of her union activities and in the absence of Re-spondent's perception that she intended to vote for theUnion.46Therefore, I find that Kugel's discharge violat-ed Section 8(a)(1) and (3) of the Act.IV. THE OBJECTIONSI have found, as set forth above, that Respondent hasviolated Section 8(a)(1) of the Act by virtue of variousacts of interrogation, threats, promises, creation of theimpression and actual engaging in surveillance of theunion activities of its employees, instructing and orderingits employees not to sign union cards, and by equatingunion activity with disloyalty. In addition, I have foundthat Respondent violated Section 8(a)(1) and (3) of theAct by its termination of Carolyn Kugel.However, the interrogations and instructions to Kugelnot to sign cards, as well as Respondent's comments cre-ating the impression of surveillance made to Kugel andthe threat made to her by Gil about her never writing astick of business all occurred in October, prior to thedate the petition was filed. Accordingly, these actionscannot be considered as objectionable conduct.47The remaining unfair labor practices found above, con-sisting of the discharge of Kugel, the statements equatingunion activity with disloyalty, creating the impression ofsurveillance, threatening discharge, promising benefits,and the interrogation of Mirante concerning his inten-tions to vote, occurred between the filing of petition inNovember and the date of the election on December 21.These unfair labor practices are more than sufficient towarrant setting aside the election, and I so find. I there-fore sustain the Union's objections and shall recommendthat the election be set aside and that a new election takeplace at a time deemed appropriate by the Regional Di-rector.4846 Wright Line, supra.47 The Ideal Electric and Manufacturing Company, 134 NLRB 1275(1961).48 Respondent has renewed its motion made at the hearing herein todismiss the objections on the grounds that the Union failed to appear atContinued METROPOLITAN LIFE INSURANCE COMPANY637CONCLUSIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has violated Section 8(a)(l) of the Actby the following conduct:(a) Coercively interrogating its employees regardingtheir activities on behalf of and their support for theUnion, and concerning their intentions of voting in a Na-tional Labor Relations Board election.(b) Creating the impression among its employees thatit has engaged in surveillance of their union and otherconcerted activities.(c) Actually engaging in surveillance of the union ac-tivities of its employees.(d) Ordering and instructing its employees not to signauthorization cards for the Union.(e) Threatening its employees with discharge, loss ofthe right to write business, and other reprisals, if theysigned cards or voted for the Union in an NationalLabor Relations Board election, or if they otherwise as-sisted or supported the Union.(f) Promising its employees the regaining of their train-ing allowance, promotions to management positions, andother benefits and improvements in their terms and con-ditions of employment, in order to induce said employeesto withdraw their support and assistance to the Unionand to vote against the Union in an National Labor Rela-tions Board election.(g) Accusing its employees of betrayal or disloyalty toRespondent by engaging in union activities.4. Respondent has violated Section 8(a)(1) and (3) ofthe Act by discharging and refusing to reinstate its em-ployee, Carolyn Kugel, because of her activities onbehalf of and support for the Union.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(l) and(3) of the Act, I shall recommend that it cease and desistfrom engaging in such unfair labor practices and takecertain affirmative action provided in the recommendedOrder below, designed to effectuate the policies of theAct.Respondent will be required to offer Carolyn Kugelimmediate reinstatement to her former position of em-ployment or, if that position no longer exists, to a sub-the hearing or to present any evidence with respect to its objections Re-spondent argues that the Union has an obligation to present a prima jaciecase with respect to the objections and its failure to do so precludes anyconsideration of the objections filed However, in the instant case. the oh-jections filed are identical to the unfair labor practices litigated, and Gen-eral Counsel has adduced all the evidence necessary to establish the ob-jectionable conduct in connection with establishing the unfair labor prac-tice allegations. There is no basis fr Respondent's assertion that theproper procedure to have been folloed herein was to require the Ulnionto submit its evidence on the objections before General Counsel presented its unfair labor practice evidence I therefore dens Respondent'smotion to dismiss the objections due to the Union failure to appeal or topresent any evidencestantially equivalent position, without prejudice to herseniority or other rights and privileges. I shall furtherrecommend that Respondent make Kugel whole for anyloss of earnings she may have suffered by reason of theunlawful discharge, with backpay to be computed on aquarterly basis, making deductions for interim earnings,and with interest to be paid on the amounts owing andto be computed in the manner prescribed in F. W Wool-worth Company, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977).49Upon the foregoing findings of fact, conclusions oflaw, and the entire record pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER50The Respondent, Metropolitan Life Insurance Compa-ny, Secaucus, New Jersey, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Discouraging or otherwise discriminating againstits employees because of their activities on behalf of andsupport for the Insurance Workers International Union,AFL-CIO, herein called the Union, or any other labororganization.(b) Interrogating its employees regarding their activi-ties on behalf of and their support for the Union, andconcerning their intentions of voting in an NationalLabor Relations Board election.(c) Creating the impression among its employees that ithas engaged in surveillance of their Union or other con-certed activities.(d) Actually engaging in surveillance of the Union orother concerted activities of its employees.(e) Ordering and instructing its employees not to signauthorization cards for the Union.(f) Threatening its employees with discharge, loss ofthe right to write business, or other reprisals, if they signcards or voted for the Union in an National Labor Rela-tions Board election, or if they otherwise assist or sup-port the Union.(g) Promising its employees the regaining of theirtraining allowance, promotions to management positions,and other benefits and improvements in their terms andconditions of employment, in order to induce said em-ployees to withdraw their support and assistance to theUnion or to vote against the Union in an National LaborRelations Board election.(h) Accusing its employees of betrayal or disloyalty toit by engaging in union activities.(i) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:r See. genlerally, ii Pumbit g & Il inatmg (C , 131) NI Rli ' 1 (192)si Ill tIhc cielit ilo cceplio arc filed as r pro idedl h Sc, 112 46 oftihe Rules iAind R-glllillOlS of the Nallll al Iabor R-clIiit ls hIiart. Ithflindillgs, coInclul /,si itt. reconinimlet ()rler hierill hia.ll, ai, pros idedin Scc 1)2 4 if the Rules land Regillitlons, h iopcI d 1 Ii th loar Iridbecotlc ils flilillgs. Iolli UIls s. Illiid ()i rd r. dIII l .11 hl1lt.ill, ihret.shall he dcillt.d %.Lieed ;for ll Iprpo cs 638DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Offer to Carolyn Kugel immediate and full rein-statement to her former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to her seniority or other rights and privileges, andmake her whole in the manner set forth in the section ofthis Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payroll records, time-cards, personnel records and reports, and all other re-cords necessary, or appropriate, to analyze the amount ofbackpay due.(c) Post at its place of business in Secaucus, NewJersey, copies of the attached notice marked "AppendixA."5' Copies of the notice, on forms provided by theRegional Director for Region 22, after being duly signedby Respondent's authorized representative, shall beposted by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT r IFURTHER ORDERED that the election conductedon December 21, 1979, in Case 22-RC-8051, be set asideand that said case be remanded to the Regional Directorfor Region 22 to conduct a new election at such time ashe deems the circumstances permit the free choice of abargaining representative.51 In the event that this Order is enfiorced by a Judgement of theUnited States Court of Appeals, the words in the notice reading "Postedby Order of the National Labor Relations Board" shall read "Posted Pur-suant to a Judgement of the United States Court of Appeals Enforcing anOrder of the National Ilabor Relations Board'APPENDIXNOTICE To EMPLOYEESPOSTED BY ORI)ER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter hearing in which all sides had a chance to give evi-dence, the National Labor Relations Board has foundthat we violated the National Labor Relations Act andhas ordered us to post this notice. We intend to abide bythe following:The Act gives all employees these rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose for collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all ofthese activities.WE WILL NOT discourage or otherwise discrimi-nate against our employees to discourage member-ship in Insurance Workers International Union,AFL-CIO, herein called the Union, or any otherlabor organization.WE WILL NOT interrogate our employees regard-ing their activities on behalf of or their support forthe Union, or concerning their intentions of votingin an National Labor Relations Board election.WE WILL NOT create the impression among ouremployees that we have engaged in surveillance oftheir union or other concerted activities.WE WILL NOT actually engage in surveillance ofthe union activities of our employees.WE WILL NOT order or instruct our employeesnot to sign authorization cards for the Union.WE WILL NOT threaten our employees with dis-charge, loss of the right to write businesss, or otherreprisals, if they sign cards or vote for the Union inan National Labor Relations Board election, or ifthey otherwise assist or support the Union.WE WILL NOT promise our employees the regain-ing of their training allowance, promotions to man-agement positions, or other benefits or improve-ments in their terms and conditions of employment,in order to induce said employees to withdraw theirsupport and assistance to the Union or to voteagainst the Union in an National Labor RelationsBoard election.WE WILL NOT accuse our employees of betrayalor disloyalty to us by engaging in union activities.WEi WILL NO] in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their rights under Section 7 of theAct.WE WILL offer Carolyn Kugel immediate and fullreinstatement to her former job or, if that job nolonger exists, to a substantially equivalent positions,without prejudice to her seniority or other rightsand privileges, and WE WILL compensate her withinterest for any loss of pay she may have sufferedbecause we terminated her.METROPOLITAN LIFE INSURANCE COMPANY